Citation Nr: 1424475	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  10-29 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to November 1978 in the United States Air Force.  He also served in the North Carolina Army National Guard from March 1979 to March 1982, with verified periods of active duty for training (ACDUTRA) from June 1, 1979, to June 15, 1979, May 10, 1980, to May 24, 1980, and May 9, 1981, to May 23, 1981. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issue of entitlement to service connection for a right knee disorder has been raised by the record in a March 1994 statement, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  


REMAND

The Board's review of the claims file reveals that further development on the matter of entitlement to service connection for a low back disorder warranted.  

In order to establish service connection for a claimed disorder, the following must be shown: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253   (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

As defined by statute and regulation, active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period 

of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2013).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C.A. §§ 101(22), 316, 502, 503, 504, 505 (West 2002); 38 C.F.R. § 3.6(c)(3) (2013).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106 (West 2002).

A cumulative review of the record showed that the Veteran has consistently asserted that he injured his back when he lifted a heavy railroad tie while doing landscaping work during a period of ACDUTRA in 1979 or 1980.  He further asserted that he continued to have low back pain and left leg symptoms since that incident.  

A July 1980 private treatment record showed complaints of back pain, with pain radiating to the back of the Veteran's legs, as well as numbness in both feet.  The private physician noted a "history of old back injuries while lifting cross ties last year" and listed an assessment of low back spasm, with mild sciatica.  Additional post-service VA and private treatment records dated from 1990 to 2008 showed findings of a present low back disorder, to include moderate narrowing of L4-5 and L5-S1 disc spaces, chronic low back problems secondary to old injury, failed low back syndrome, and advanced degenerative disc disease of the lumbar spine.  

Private urology treatment records dated from 1999 and 2002 from V. S. L., M.D., that referenced neurological and lumbar spine problems.  A June 2008 letter from a private chiropractor, G. M., D.C., was also added to the record.  It was noted that the Veteran reported a specific incident in 1979 or 1980 while lifting railroad ties at Fort Bragg that initiated his low back problems.  During an attempt to lift one of the ties, he strained and felt a pop in his lower back, as well as sharp, shooting pain down his left leg.  The Veteran reported that he has been bothered by those symptoms since that incident.  The private chiropractor listed an assessment of 

failed low back syndrome and opined that the Veteran's current low back condition was the result of the incident incurred in 1979 or 1980, noting that the Veteran's current symptoms were consistent with that injury.

The Board remanded the case in February 2013 for a VA examination with a complete review of the claims folder to obtain a medical opinion, regarding the nature and etiology of the Veteran's low back disorder.  The requested VA examination was conducted in March 2013.  The VA examiner diagnosed mild degenerative disc disease of the lumbar spine.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner opined that the Veteran's current low back disorder, mild degenerative disc disease of the lumbar spine, was not related to any period of the Veteran's active duty service, to include his verified periods of ACDUTRA in 1979, 1980, or 1981.  In his cited rationale, the VA examiner indicated that his review of the record did not reveal any injury related to the Veteran's verified periods of ACDUTRA.  He highlighted that a March 1979 exit interview showed no problems or injuries with the Veteran stated to be in excellent condition and that no records of treatment were found at Womack Military Hospital.  

The Board has found that the somewhat perfunctory conclusions reached by the March 2013 VA examiner do not constitute a complete rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The March 2013 VA examiner failed to discuss or acknowledge the Veteran's competent and credible lay assertions of an in-service back injury during ACDUTRA in 1980, as well as the highly probative July 1980 private treatment record, wherein a private physician clearly noted a "history of old back injuries while lifting cross ties last year" and listed an assessment of low back spasm, with mild sciatica.  Thus, the Board has determined that the March 2013 examination is inadequate.  38 C.F.R. § 3.159(c)(4) (2013); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  Under these circumstances, the Board will not 

proceed with final adjudication of the claim until a competent medical opinion is provided which properly considers all of the evidence of record, discusses the Veteran's lay assertions as well as highly probative private treatment records, and adequately addresses the etiology of the Veteran's current low back disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In a March 2002 private treatment record, Dr. V. S. L., commented that the Veteran "on disability because of neurological injury and has leg weakness".  In June 2013, the Veteran submitted an award payment letter from the Social Security Administration (SSA), dated March 5, 2013.  However, the medical evidence underpinning the award has not been associated with the Veteran's claims file.  When VA is put on notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal.  Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes (Gerald) v. Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  

In a May 2013 letter, G. M., D.C., indicated that he had treated the Veteran since March 1996, last seeing him in December 2012.  Additional attempts to obtain records from this private treatment provider must also be made.  38 C.F.R. §§ 3.159(c)(1) (2013).

A February 2013 internal record from the RO showed that VA treatment records dated from March 1999 to March 2004 from the VA Medical Center (VAMC) in Durham, North Carolina, were associated with the record in February 2013.  As a thorough review of the record did not reflect that those identified VA treatment records were actually in the Veteran's record, additional attempts to associate these VA treatment records with the record must be made.  

Finally, additional pertinent evidence was added to the record in June 2013 and September 2013.  There is no indication that the RO reviewed these records, as they were submitted by the Veteran and associated with the record following the 

issuance of the May 2013 supplemental statement of the case.  As the Veteran has not waived RO jurisdiction consideration of this evidence, the case must be remanded for additional development.  38 C.F.R. § 20.1304(c) (2013).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for entitlement to service connection for a low back disorder, to include any private treatment from G. M., D.C.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must contact SSA for the purpose of obtaining all documentation associated with the Veteran's claim and/or award for SSA disability benefits.  The RO must also obtain all relevant treatment records from the Durham VAMC dating since March 1999.

All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be 

taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran must then be given an opportunity to respond.

2.  Thereafter, the RO must request the March 2013 VA examiner to provide a supplemental opinion.  If the March 2013 VA examiner is not available, another examiner must review the evidence of record and provide the necessary opinion.  The claims file and all pertinent electronic records must be made available to the examiner, and the examiner must specify in the opinion that these records have been reviewed.   

Based on a detailed review of the evidence of record, the examiner must opine as to whether any degree of the Veteran's current mild degenerative disk disease of the lumbar spine was incurred in or due to his military service, to include a low back injury during ACDUTRA in 1980.  Specifically, the Veteran has competently asserted he hurt his low back while throwing railroad ties during his period of ACDUTRA in 1980.  The examiner must assume that the Veteran has experienced low back pain since service when he injured his low back throwing railroad ties during a period of ACDUTRA in May 1980.  The examiner must also acknowledge and discuss the significance of the findings in the July 1980 private treatment record dated just two months after his May 1980 period of ACDUTRA, which corroborates the Veteran's competent statement that he experienced back pain after throwing railroad ties.  At that time, a private physician 

specifically noted a "history of old back injuries while lifting cross ties last year" and listed an assessment of low back spasm, with mild sciatica.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The VA medical opinion report obtained must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the opinion is deficient in any manner, the RO must implement corrective procedures before remitting the Veteran's claim to the Board.
 
4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claim on appeal, taking into consideration all relevant evidence associated with the evidence of record since the May 2013 supplemental statement of the case.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

